DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.
Claims 1-5, 7-8, 11-14 and 16 are pending in the application. Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-5, 11 and 16 will presently be examined to the extent they read on the elected subject matter of record.
Status of the Claims
	The objection of claim 6 is withdrawn due to the cancellation of claim 6.
The rejection of claims 1, 2, 3, 4, and 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7 and 8 of U.S. Patent No. 10,638,769 (‘769) in view of Bompeix et al. (U.S. Patent No. 6,723,364) is maintained.
The rejection of claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending U.S. Patent Application No. 16/838,458 (‘458) in view of Bompeix et al. (U.S. Patent No. 6,723,364) is maintained.
is withdrawn due to the amendment of claims 7, 8, and 16 and cancellation of claim 10.
The rejection of claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to the amendment of claim 8.
The rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to the amendment of claim 10.
The rejection of claims 1-3, 5-8, 10-11, and 16 under 35 U.S.C. 103 as being unpatentable over Bompeix et al. (US 6,723,364) in view of Sardo (US 2011/0003694) is withdrawn due to Applicant’s remarks.
Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 7, 8, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7 and 8 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a method for applying to a sprout-bearing tuber a composition comprising limonene in an amount effective to remove said sprout. Each recites limonene is applied by fogging (claim 3, instant claims; claim 3, U.S. Patent No. ‘769). Each recites the composition comprises orange oil (claim 4, instant claims; claims 6 and 7, U.S. Patent No. ‘769). Each recites the tuber is potato (claim 2, instant claims; claim 8, U.S. Patent No. ‘769). The difference between the claims of the instant application and U.S. Patent No. ‘769 is that U.S. Patent No. ‘769 recites that limonene is applied with 3-chlorophenylisopropylcarbamate (CIPC) in the anti-sprouting treatment. One of ordinary skill in the art would have been motivated to modify U.S. Patent No. ‘769 and use only one agent in the method of removing tuber spouts, as currently claimed, based on the teachings of Bompeix et al. Bompeix et al. teach compositions comprising 60% by weight limonene, 7% by weight nonionic emulsifier and 33% by weight of butyl acetate is applied by thermal fogging in a sprout-inhibiting treatment of potato tubers. Bompeix et al. teach in this example, repeated applications were carried out by following the following protocol: 45 g/tonne of tubers at the beginning of storage; 15 g/tonne of tubers every 20 days; so that, after 6 months, 165 g of active principle have been applied per tonne of tubers (claims 7, 8, 10, effective amount corresponds to dose of limonene between 60 ml and 400 ml per ton of tuber, application is repeated at least once with an interval of 3 days to 6 weeks, storage of tubers is 4 to 8 months). 165 g of active principle is equivalent to 165 ml per ton of tubers, which is within the range of 60 ml and 400 ml per ton of tuber.

Regarding the claim limitations of the initial doses, one of ordinary skill in the art would have been motivated to use experimentation and optimization to determine the optimal amount of limonene to use as the initial dose. Bompeix et al. disclose a total of 50 to 250 g of active principle (limonene) per tonne of fruit or vegetables treated will be applied over a period of approximately six months by thermal fogging. 50 to 250 g of active principle (limonene) is equivalent to 50 to 250 ml of limonene per tuber. Bompeix et al. also provide a guideline in example 7 of a protocol, wherein 45 g/tonne of limonene per tuber was initially applied followed by 15/tonne of limonene per tuber was applied every 20 days. The initial dosage form of 60 to 250 ml per tonne of tuber (60 to 250 ml) of limonene, currently claimed, falls within the range of 50 to 250 g of active principal taught by Bompeix et al. the subsequent doses of 50 to 250 g (50 to 250 ml) of limonene, currently claimed, falls within the range of 50 to 250 g of active principal taught by Bompeix et al. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the 
For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U. S. Patent No. ‘769 in view of Bompeix et al. (U.S. Patent No. 6,723,364).
Response to Arguments
The examiner notes applicants request to hold the double patenting rejection in abeyance. The rejection of claims 1, 2, 3, 4, 7, 8, 11 and 16 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 6, 7 and 8 of U.S. Patent No. 10,638,769 (‘769) in view of Bompeix et al. (U.S. Patent No. 6,723,364) is maintained.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending U.S. Patent Application No. 16/838,458 (‘458) in view of Bompeix et al. (U.S. Patent No. 6,723,364). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a method for applying to a sprout-bearing tuber a composition comprising limonene in an amount effective to remove said sprout. Each recites limonene is present in an amount from 500 to 750 g/L. The difference between the claims of the instant application and copending U.S. Patent Application No. ‘458 is that copending U.S. Patent Application No. ‘458 recites that limonene is applied with CIPC in the anti-sprouting treatment. One of ordinary skill in the art would have been motivated to modify copending U.S. Patent Application No. ‘458 and use only one agent in the method of removing tuber spouts, as currently claimed, based on the teachings of Bompeix et al. Bompeix et al. teach compositions comprising 60% by weight limonene, 7% by weight nonionic emulsifier and 33% by weight of butyl acetate is applied by thermal fogging in a sprout-inhibiting treatment of potato tubers. Based on this teaching, one of ordinary skill in the art would have been motivated to use only one sprout-inhibiting treatment agent in a method to remove sprouts from potato tubers because it is known in the art to use limonene only to remove sprouts. In addition, in the instant claims the composition comprises at least 500-750 g/L limonene, which also indicates that there are other components that make up the composition. The other can include other active agents, such as CIPC. In regards to the claim limitation wherein the ratio of the amounts of limonene over CIPC is between 4 to 50, the limonene comprises at least 500 to 750 g/L of the composition, which indicates it is a major component per weight of the composition. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending U.S. Patent Application No. ‘458 in view of Bompeix et al. (U.S. Patent No. 6,723,364).
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
The examiner notes applicants request to hold the double patenting rejection in abeyance. The rejection of claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending U.S. Patent Application No. 16/838,458 (‘458) in view of Bompeix et al. (U.S. Patent No. 6,723,364).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It would not have been obvious to one of ordinary skill in the art based on U.S. Patent No. 10,638,769 (‘769) in view of Bompeix et al. (U.S. Patent No. 6,723,364) not have a synthetic active ingredient in the composition. U.S. Patent No. 10,638,769 specifically claims the composition comprises 3-chlorophenylisopropylcarbamate (CIPC), which is a synthetic active ingredient. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/JOHN PAK/Primary Examiner, Art Unit 1699